           Case 1:21-cv-01699-CM Document 5 Filed 04/01/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANESSA JORDAN-ROWELL,
                           Plaintiff,
                                                                       21-CV-1699 (CM)
                    -against-
                                                                   ORDER OF DISMISSAL
TD BANK,
                           Defendant.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action invoking the Court’s federal question

jurisdiction, 28 U.S.C. § 1331. 1 For the reasons set forth in this order, the Court dismisses the

action for lack of subject matter jurisdiction.

                                    STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fees, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). Moreover, the court “has the power to dismiss a complaint

sua sponte for failure to state a claim,” Leonhard v. United States, 633 F.2d 599, 609 n. 11 (2d

Cir. 1980), so long as the plaintiff is given notice and “an opportunity to be heard.” Thomas v.

Scully, 943 F.2d 259, 260 (2d Cir.1991) (per curiam); see also Perez v. Ortiz, 849 F.2d 793, 797


       1
          Plaintiff submitted the complaint without the filing fees or a completed and signed
request to proceed in forma pauperis (IFP). By order dated March 1, 2021, the Court directed
Plaintiff to pay the filing fees or submit a completed and signed IFP application. (ECF No. 3.)
Plaintiff paid the filing fees on March 23, 2021.
            Case 1:21-cv-01699-CM Document 5 Filed 04/01/21 Page 2 of 7




(2d Cir. 1988); Wright & Miller, Federal Practice and Procedure § 1357, at 301 & n. 3. The

Court is obliged, however, to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72

(2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v.

Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

        Although pro se litigants enjoy the Court’s “special solicitude,” Ruotolo v. I.R.S., 28 F.3d

6, 8 (2d Cir. 1994) (per curiam), their pleadings must comply with Rule 8 of the Federal Rules of

Civil Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief. A complaint states a claim for relief if the claim is plausible. Ashcroft

v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). To review a complaint for plausibility, the Court accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in the pleader’s favor. Id. (citing

Twombly, 550 U.S. at 555). But the Court need not accept “[t]hreadbare recitals of the elements

of a cause of action,” which are essentially legal conclusions. Id. at 678 (citing Twombly, 550

U.S. at 555). As set forth in Iqbal: “[T]he pleading standard Rule 8 announces does not require

detailed factual allegations, but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation. A pleading that offers labels and conclusions or a formulaic recitation of

the elements of a cause of action will not do. Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.” Id. (internal citations, quotation marks, and

alteration omitted). After separating legal conclusions from well-pleaded factual allegations, the

Court must determine whether those facts make it plausible – not merely possible – that the

pleader is entitled to relief. Id.




                                                   2
           Case 1:21-cv-01699-CM Document 5 Filed 04/01/21 Page 3 of 7




                                         BACKGROUND

       Using the Court’s general complaint form, Plaintiff Janessa Jordan-Rowell brings this

action invoking the Court’s federal question jurisdiction. On page 2 of the complaint form where

Plaintiff is asked which of her federal constitutional or federal statutory rights have been

violated, Plaintiff writes, “My funds from the check that I was given to in person for $20,000 and

deposited on January 28, 2021 was put on hold and the check cleared on January 29, 2021. Put

my account in Fraud Dept.” (ECF No. 1 at 2.) Plaintiff indicates that she is a citizen of New

York and that Defendant TD Bank is located in Rockville Centre, New York.

       Plaintiff alleges that she deposited a check in the amount of $20,000 into her account at

TD Bank on January 28, 2021. She asserts that the check cleared, but she never withdrew any

money from her account. Plaintiff alleges that although the check cleared, Defendant put a hold

on the funds, and reported the check as a fraud because Defendant did not want Plaintiff to have

the funds. Plaintiff attaches to her complaint a copy of a claim that she filed with Federal

Reserve Consumer Help (FRCH), a response from FRCH informing Plaintiff that her complaint

was being forwarded to the Consumer Financial Protection Bureau.

       Plaintiff also attaches correspondence from TD Bank that appears to belie her claim. In

its January 29, 2021 correspondence, Defendant advised Plaintiff that to protect her account, the

availability of funds was delayed because of an indication that “the check may not be paid.” (Id.

at 12.) In its February 3, 2021 correspondence, Defendant advised Plaintiff that “the maker of the

check confirmed that the check was not valid and the funds are being returned.” (Id. at 14.)




                                                  3
              Case 1:21-cv-01699-CM Document 5 Filed 04/01/21 Page 4 of 7




         Plaintiff seeks “money damages for one trillion dollars for reporting the cleared check for

$20,000 as fraud and returning the funds to the check issuer bank account[.] [W]illing to accept

$75,000 which is the highest amount to sue in federal court.” (Id. at 6.)

                                            DISCUSSION

A.       Subject Matter Jurisdiction

         The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).

                   Federal Question Jurisdiction

         To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting


                                                    4
           Case 1:21-cv-01699-CM Document 5 Filed 04/01/21 Page 5 of 7




Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal jurisdiction, without any facts demonstrating a federal law claim, does not create federal

subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,

1188-89 (2d Cir. 1996). Here, Plaintiff has alleged no facts suggesting that the Court has federal

question jurisdiction over her claims.

               Diversity of Citizenship Jurisdiction

       Plaintiff also does not allege facts demonstrating that the Court has diversity jurisdiction

over this action. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that

the plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28

U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted). Plaintiff alleges that she and Defendant are both

located in New York. Additionally, even though Plaintiff seeks damages in the amount of “one

trillion dollars,” she does not allege that her claim satisfies the jurisdictional amount. The Court

therefore lacks diversity jurisdiction over Plaintiff claims.

B.     Venue

       To the extent that the events giving rise to Plaintiff’s claims occurred in Rockville

Centre, Long Island, New York, venue for Plaintiff’s claims is not appropriate in this Court.

Rockville Centre, New York is located in the Eastern District of New York. See 28 U.S.C.

§ 112(c). Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred . . . ;
       or (3) if there is no district in which an action may otherwise be brought as



                                                  5
           Case 1:21-cv-01699-CM Document 5 Filed 04/01/21 Page 6 of 7




       provided in this section, any judicial district in which any defendant is subject to
       the court’ s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1). And “an entity with the capacity to sue and be sued

in its common name under applicable law, whether or not incorporated, shall be deemed to

reside, if a defendant, in any judicial district in which such defendant is subject to the court’s

personal jurisdiction with respect to the civil action in question[.]” 28 U.S.C. § 1391(c)(2).

       If an action is filed with the wrong district court, the court “shall dismiss, or if it be in the

interest of justice, transfer such case to any district or division in which it could have been

brought.” 28 U.S.C. § 1406(a). This provision vests broad discretion with district courts to

decline to transfer a case where it would not be in the interest of justice to effect such a transfer.

See Reese v. CNH America, LLC, 574 F.3d 315, 320 (6th Cir. 2009). Because Plaintiff fails to

establish that the Court has subject matter jurisdiction over her claim, the Court declines to

transfer her claim.

                                          CONCLUSION

       The Clerk of Court is directed to transmit a copy of this order to Plaintiff and note service

on the docket. 2 Plaintiff’s complaint is dismissed for lack of subject matter jurisdiction. See Fed.

R. Civ. P. 12(h)(3).




       2
         Plaintiff has consented to receive electronic service of notices and documents in this
case. (ECF No. 2.)


                                                   6
            Case 1:21-cv-01699-CM Document 5 Filed 04/01/21 Page 7 of 7




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     April 1, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 7
